Dewey, J.
1. We see no ground for sustaining the exception that the sale would not be in violation of the St. of 1855, c. 215, if the payment was to be made at a future day, or the price charged in an account with the vendee.
2. But the motion in arrest of judgment must prevail. The jurisdiction, being wholly appellate, must appear upon the papers filed in the case. Among the necessary papers there must be a copy of the conviction, duly certified as a true copy by the magistrate. Rev. Sts. c. 138, § 2. No such certified copy is found in the papers returned to the court of common pleas in the present case. No judgment will therefore be entered upon the verdict; but the same will be set aside, and the case remitted to the court of common pleas for further proceedings, if the proper certified copies shall be filed in the case. Commonwealth v. Doty, 2 Met. 18. Exceptions sustained.